TO: Clerk's Office
                                                                          f\t.e.O
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                     \N cLER 0
                                                                U.S. O\SiR\01
                                                                               K5 '(fJffo.N,'< •
                                                                          AUG 01iG\9                *
     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL
                                                                 *1..oNG 1st.AND OFFICE
                                                                                  =====         ===== ===== ===== ===
                                                                                  A) If pursuant to a prior Court Order:
********************************                                                              Docket Number of Case in Which Entered: _ _ _ _ _ _ __
UNITED STATES                                                                                 Judge/Magist rate Judge: _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                              Date Entered:- - - - - - - - - - - - - - - - - -

                   -v.-
                                                      \1-CJ--58-7
CHRISTOPH ER MCPARTLA ND AND                         Docket Number
THOMAS J. SPOTA
********************************
                                                                                              B) If a ~ application, the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintiff_ _ Defendant_ _ DOJ ~                                                 authorizes filing under seal
Name: Justina Geraci
Firm Name:U.S. Attorney's Office - EDNY                                                       Contains sensitive and personal medical
                                                                                              informatio n and records of a witness
Address: 610 Federal Plaza
          Central Islip, NY 11722
Phone Number: ( 631) 715-7835                                                                 ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address: Justina.Gerac i@usdoj.gov                                                     AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                              THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES                 NO ✓
                                                                                              DA TED: Central Islip                    ,NEW YORK
If yes, state description of document to be entered on docket sheet:
                                                                                                      8/1/2019
                                                                                               s/ JMA

                                                                                              U.S. DISTRICT J U D G E / U . ~ ~

                                                                                              RECEIVED IN CLERK'S OFFICE....;;;8;.;...;/l;.;_;;/2=0...;;;.;19'---------
                                                                                                                                       DATE
MANDATORY CERTIFICATION OF SERVICE:
                                                                                                                              is excused by 31 U.S.C. 3730(b), or by
A.)_ A copy of this application either has been or will be promptly served upon all parties to this action, B.) _ Service
                                                                                    nt submitted, and flight   public safety,  or security are significant concerns.
the following other statute or regulation:_ _; or C.) _L_This is a criminal doc
(Check one)

                           8/1/2019
                              DATE




          ......                                                                        "'\
